t c summary opinion united_states tax_court robert louis rusten and suzan veronica rusten deceased kelly farrier personal representative petitioners v commissioner of internal revenue respondent docket no 8792-06s filed date robert louis rusten pro_se kelly farrier personal representative for suzan veronica rusten deceased blaine holiday for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to continued b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case arises from respondent’s notice_of_deficiency for the taxable_year in which respondent determined a dollar_figure deficiency in self-employment_tax and a dollar_figure sec_6662 penalty this case involves income mr rusten earned as a consultant in the railroad business mr rusten’s consulting activities were primarily in canada and the difficulties in verifying the expenses mr rusten incurred on behalf of his clients made this case factually complex the self-employment_tax is the only tax_liability in question because respondent allowed a foreign_tax_credit which eliminated petitioners’2 basic income_tax_liability on the record before us we must decide whether mr rusten’s self-employment_income for is taxable in the united_states whether petitioners’ cost_of_goods_sold was greater than the amount respondent allowed and whether petitioners are liable for a penalty under sec_6662 continued the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2while suzan veronica rusten is now deceased references to petitioners are to robert louis rusten and suzan veronica rusten background the trial of this case was held over days during which mr rusten and his administrative assistant testified and the parties stipulated certain exhibits into the record mr rusten was a citizen and a resident_of_the_united_states during but he worked in canada as a consultant in the railroad industry mr rusten was an independent_contractor associated with a company called cln industries international cln mr rusten assisted railroad companies by purchasing machinery such as locomotives generators and traction motors for them and by training their employees to make repairs and maintain the locomotives and cars despite the fact that mr rusten considered himself an independent_contractor and was taxed as such in the united_states in canada mr rusten was taxed as an employee of cln cln withheld the american equivalent of dollar_figure of income taxes from mr rusten’s compensation and paid them to the canada revenue agency the income taxes withheld were reported on a t4a-nr statement of fees commissions or other_amounts paid to non-residents for services rendered in canada the canadian government retained these withheld income taxes petitioners timely filed their federal_income_tax return petitioners’ return was audited for the taxable_year after the first audit the parties reached an agreement that resulted in an increase in petitioners’ taxable_income by dollar_figure as a result of an adjustment decreasing cost_of_goods_sold by dollar_figure and other adjustments that reduced taxable_income after the second audit respondent issued a notice_of_deficiency that increased petitioners’ taxable self-employment_income by an additional dollar_figure primarily because of adjustments increasing by dollar_figure the net profit reported on schedule c profit or loss from business respondent based these adjustments on a series of deposits into petitioners’ business checking accounts totaling dollar_figure the second audit also resulted in the allowance of a foreign_tax_credit of dollar_figure which eliminated petitioners’ regular income_tax_liability respondent also reduced the cost_of_goods_sold for to dollar_figure after the first audit exhibits and testimony at trial establish that this cost_of_goods_sold figure does not include many of the expenses mr rusten incurred buying equipment and materials for the railroads for which he provided consulting services there was a great deal of testimony offered about other possible cost_of_goods_sold items but the records of income and expense petitioners produced at trial were disorganized and incomplete in the notice_of_deficiency respondent also determined that petitioners were liable for a penalty under sec_6662 discussion the first issue that we must decide is whether mr rusten’s self-employment_income was properly subject_to tax in the united_states sec_1401 imposes a tax on the self-employment_income of every individual including the income earned by an american citizen working in a foreign_country see 86_tc_971 while sec_911 excludes foreign_earned_income from gross_income under certain circumstances sec_911 does not apply to self-employment_income sec_1402 however sec_1401 provides that if there is an agreement in effect between the united_states and a foreign_country pursuant to section of the social_security act then self-employment_income of an individual is exempt from american self-employment taxes to the extent that under the agreement the income is subject_to tax under the social_security system of the foreign_country in order to minimize the risk of subjecting workers to both american and canadian employment_taxes the united_states and canada signed a totalization_agreement to allocate social_security and other taxes employment_taxes paid_by workers who would otherwise be subject_to both tax regimes agreement with respect to social_security u s -can date u s t the totalization_agreement was made pursuant to section of the social_security act and it governs self-employment taxes therefore under sec_1401 the united_states may not tax self-employment_income to the extent that canada has the right to tax such income under the totalization_agreement see id art ii a ii under article v of the totalization_agreement an employed person working in either the united_states or canada is subject_to the employment_taxes of only the country in which the person works by contrast if a person is self-employed and would otherwise be subject_to self-employment taxes in both countries the person is subject_to the self-employment taxes of only the united_states unless the person is a resident of canada if a person would be subject_to employment_taxes of both countries because he is considered by the united_states to be self-employed and by canada to be an employee the tie-breaker rule is that the person will be treated as self-employed mr rusten falls within this tie-breaker rule the internal_revenue_service has the exclusive right to tax him as a self- employed person residing in the united_states but without the tie-breaker rule the canada revenue agency would have the right to tax him as an employee working in canada unfortunately the canada revenue agency did not apply the tie-breaker rule and any attempts that mr rusten made to recover the canadian taxes that cln withheld from him were unsuccessful sec_1401 offers no protection to mr rusten because since canada did not have the right to tax the income he earned from work with cln that income was properly subject_to self-employment_tax in the united_states while petitioners have unused_foreign_tax credits because of the income taxes that mr rusten paid in canada those credits cannot be used to offset petitioners’ self-employment_tax liability under sec_901 foreign tax_credits are only allowed against the regular_tax_liability imposed by chapter of subtitle a of the code see sec_26 sec_27 however petitioners’ tax_liability arises from self-employment taxes imposed by chapter of subtitle a of the code and therefore may not be offset by foreign tax_credits see sec_1401 the second issue that we must decide is whether in determining petitioners’ gross_income respondent should have allowed a cost_of_goods_sold greater thandollar_figure sec_61 defines gross_income as all income from whatever source derived however in determining gross_income taxpayers may offset gross_receipts by the cost_of_goods_sold sec_1_61-3 income_tax regs sec_6001 and the regulations thereunder require taxpayers to maintain adequate books_and_records of their income and expenses when taxpayers fail to meet their record-keeping obligations the commissioner is forced to reconstruct the taxpayers’ income and expenses through indirect methods indirect methods of income reconstruction have long been accepted so long as any method employed is reasonably reliable 54_tc_1530 having failed to establish the applicability of sec_7491 petitioners have the burden of establishing additional_amounts of cost_of_goods_sold over the amount respondent has determined in the notice_of_deficiency see rule a respondent reduced petitioners’ cost_of_goods_sold for to dollar_figure after the first audit exhibits and testimony at trial establish that this cost_of_goods_sold figure is understated and that petitioners have substantiated additional costs of goods sold of dollar_figure consisting of expenses that mr rusten incurred buying equipment and materials for the railroads for which he provided consulting services petitioners argue that there were additional cost_of_goods_sold items but the documentation in the record simply does not sustain any additional_amounts under sec_6662 and b and taxpayers are liable for a penalty equal to percent of the portion of the underpayment_of_tax attributable to negligence or to a substantial_understatement_of_income_tax a substantial_understatement of tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent has satisfied his burden of production under sec_7491 because petitioners understated their income_tax by more than percent and by more than dollar_figure under sec_6662 the amount of a tax understatement may be reduced by the portion thereof that is attributable to the tax treatment of an item for which there was substantial_authority we find that given the unusual circumstances of this case petitioners’ underreporting of mr rusten’s self-employment_tax was due to reasonable_cause therefore the penalty under sec_6662 is not applicable to reflect the foregoing decision will be entered under rule
